Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Bibliographic (BIB) Data Sheet is updated.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20th November 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reason For Allowability
Please refer to the applicant’s remarks pages 8 – 10, section II, that was filed on 3rd February 2021.
	The most relevant prior art of record, Kim et al (US 2019/0150190 A1), does not anticipate the amended independent claims 16**, 24** and 28** as follows:
    PNG
    media_image1.png
    441
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    728
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    516
    722
    media_image3.png
    Greyscale

are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Park et al, US 2019/0132066 A1: a UE may detect SS-block based on DL synchronization signals and differentiate SS-blocks based on the time index. With one-to-one mapping of beam or beams used to transmit SS-block and a specific PRACH occasion, the transmission of PRACH preamble resource may be an indication informed by a UE to gNB of the preferred SS-block such that this way the PRACH preamble resources of single PRACH occasion may correspond to specific SS-block and mapping may be done based on the SS-block index.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        23rd February 2021